DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schechter et al. U.S. Pat. No.9569467 (hereinafter Schechter).

As per claim 1, Schechter discloses a computer system for verifying information relating to an event, the computer system comprising: 

a processor to: receive a media feed containing information related to a potential event (Schechter: column 8 line 47 – column 9 line 61: receive various newsfeed related to potential events); 
identify the potential event and determine a location of the potential event from the information in the media feed (Schechter: column 9 lines 45-54: based on proximity of the possible news event); 
solicit verification of information relating to the potential event from a set of responder devices of the plurality of responder devices, each responder device of the set of responder devices having a location-tracking device, each responder device of the set of responder devices selected from a pool of responder devices in a vicinity of the potential event (Schechter: column 9 lines 45-54: solicit information from verified and trusted users to provide additional information; column 10 lines 18-23: App users submit information on news happening around them based on their GPS location); 
determine whether information in the media feed is verified by verification solicited from the set of responder devices (Schechter: Claim 1: confirm validity of event based on information received from various sources including app users with GPS; column 4 lines 5-34; column 10 line 64 – column 11 line 12); and output the determination (Schechter: column 4 lines 5-34: compare, verify information against other detection data to determine newsworthiness). 
As per claim 2, Schechter discloses the computer system of claim 1. Schechter further discloses wherein the processor is to detect anomalous media activity in the media feed and aggregate like media to identify the potential event (Schechter: column 8 line 50 – column 9 line 67: aggregate like media to 
As per claim 3, Schechter discloses the computer system of claim 2. Schechter further discloses wherein the media feed includes a media post and the processor is to ascertain a headline from the media post to aggregate like media to identify the potential event (Schechter: column 8 lines 20-29). 
As per claim 4, Schechter discloses the computer system of claim 2. Schechter further discloses wherein the media feed includes a media post and the processor is to ascertain a potential location from the media post to determine the location of the potential event (Schechter: column 14 lines 43-47: determine location of event based on social media postings). 
As per claim 5, Schechter discloses the computer system of claim 1. Schechter further discloses wherein the processor is to generate a request to verify the information in the media feed, transmit the request to the set of responder devices, and receive responses to the request from the set of responder devices, the responses to confirm or disconfirm information related to the potential event (Schechter: column 9 lines 45-55: trusted and verified viewers can be requested to provide additional information). 
As per claim 6, Schechter disclose the computer system of claim 5. Schechter further discloses wherein a first responder device of the set of responder devices includes an image-capture device, the request includes a request to capture an image of the potential event, and the responses include a captured image, the captured image to confirm or disconfirm information related to the potential event (Schechter: column 9 lines 45-55: share what they can see or can photograph via the mobile app). 
As per claim 7, Schechter discloses the computer system of claim 1. Schechter further discloses wherein the processor is to identify the pool of responder devices in the vicinity of the potential event, filter ineligible responders from the pool of responder devices to generate a set of eligible responder devices, and bundle a cohort of eligible responder devices from the set of eligible responder devices for inclusion in the set of responder devices solicited for verification of information (Schechter: column 9 lines 45-55: verified and trusted users may be asked, by the algorithm, to provide additional information).

As per claim 8-17, claims 8-17 encompass same or similar scope as claims 1-7. Therefore, claims 8-17 are rejected based on the same reason set forth above in rejecting claims 1-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dhaliwal et al. U.S. Pub. No. 20170178175 discloses attendance verification.
Levien et al. U.S. Pub. No. 20170031735 discloses acquiring and transmitting event related tasks and subtasks to interface devices.
Govindaraman U.S. Pub. No. 20140081882 discloses method of connecting users with attendees at a mega attendance event.
Kaine U.S. Pub. No. 20190107845 discloses drone clouds for video capture and creation.
Drako et al. U.S. Pub. No. 20170264604 discloses method for sharing private video streams with first responders.
Sahay et al. U.S. Pub. No. 20170078621 discloses facilitating personal assistance for curation of multimedia and generation of stories at computing devices.

Kaps et al. U.S. Pub. No. 20160292509 discloses sensor and media event detection and tagging system.
Jackson U.S. Pub. No. 20070262857 discloses automated, remotely-verified alarm system with intrusion and video surveillance and digital video recording.
Beaurepaire U.S. Pub. No. 20130226926 discloses method for acquiring event information on demand.
Levien et al. U.S. Pub. No. 20130081032 discloses acquiring and transmitting event related tasks and subtasks to interface devices.
Hurley et al. U.S. Pub. No. 20110066743 discloses method for providing event based media streams.
Gauglitz et al. U.S. Pat. No. 10856115 discloses method for aggregating media related to an event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431